DETAILED ACTION
This action is in response to the Applicant Response filed 24 November 2021 for application 15/637,925 filed 29 June 2017.
Claims 1, 13, 18, 20 are currently amended.
Claims 24-29 are new.
Claims 5-8, 10, 16-17, 21-22 are cancelled.
Claims 1-4, 9, 11-15, 18-20, 23-29 are pending.
Claims 1-4, 9, 11-15, 18-20, 23-29 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
 
Examiner’s Remarks
Applicant is reminded to properly identify all amendments, including additions and deletions, to any part of the application. Further, applicant is reminded that when any claim is amended, proper claim 

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. However, several new claim objections have arisen as noted below. 

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-4, 9, 11-15, 18-20, 23 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the combination of Misek and Marcus fail to teaches the newly-added features of claim 1, particularly:
capturing a dynamic state of a source code of a program during runtime, the program comprising a set of source code files and a set of natural language files, wherein capturing the dynamic state of the program during runtime comprises tracking how variables of the program are instantiated or maintained;
...
performing a dynamic analysis of the extracted data correlations utilizing a structure of program code elements of the source code, the dynamic analysis being performed utilizing both the source code and information from an execution of the program to determine data correlations between the source code and the information from an execution of the program based on values of the variables of the program at run-time;
generating a source code knowledge graph based in part on the performing one of the dynamic analysis of the extracted data correlations utilizing a structure of program code elements of the source code;
...
(Applicant’s Remarks, dated 11/24/2021, pp. 9-11)
Applicant states “[c]ontrary to the claimed arrangement, Misek teaches performing a static analysis on the source code and the performing a dynamic analysis.” However, applicant provides no evidence as to how the static and dynamic analyses of Misek are contrary to the claim language. With respect to applicant arguments that Misek fails to teach the newly-added features of claim 1, Examiner respectfully disagrees. Misek teaches performing a static analysis on the source code files, which include PHP source files and natural language files (Misek - section I, section III.A, sections III.B-III.C), such that the particular language elements are converting into a tree (Misek - section III.A, Figure 3). Misek further teaches performing a dynamic analysis which gathers dynamically used symbols by determining at runtime variable declarations and data types/values that are then inserted into the source tree (Misek - section II, section III.A, Figure 3). Moreover, Misek teaches as part of the dynamic analysis, new declaration nodes are added (implicit declarations) or some node information is extended (Misek - section III.A, Figure 3). Therefore, Misek does, in fact, teach capturing runtime variable as part of a dynamic analysis, and, using a tree of the program structure of the source, inserting the dynamic variables into the tree based on data correlations to create a source code knowledge graph. 
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Misek in view of Marcus. For similar reasons, claims 13, 20 are also rejected as unpatentable over Misek in view of Marcus. Additionally, the rejections of claims 1, 13, 20 apply to all dependent claims which are dependent on claims 1, 13, 20, including claims 2-4, 9, 11-12, 14-15, 18-19, 23-29 which are also unpatentable over Misek in view of Marcus.

Claim Objections
Claims 1-4, 9, 11-12, 25 are objected to because of the following informalities:
Claim 1, line 17, performing one of the dynamic analysis should read “performing of the dynamic analysis”
Claim 25, line 1, correlations-associated should read “correlations associated” [hyphen removed]
Claims 2-4, 9, 11-12 are objected to due to their dependence, either directly or indirectly, on claims 1, 25
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11-15, 18-20, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Míšek et al. (Mapping of Dynamic Language Constructs into Static Abstract Syntax Trees, hereinafter referred to as "Misek") in view of Marcus et al. (Identification of High-Level Concept Clones in Source Code, hereinafter referred to as “Marcus”).

Regarding claim 1 (Currently amended), Misek teaches a method comprising: 
capturing a dynamic state of a source code of a program during runtime (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language at runtime; Misek section III.A – teaches after constructing the tree using static declarations, dynamically used symbols are subsequently collected during runtime; see also, Misek section I – description of dynamic PHP; Misek, Figures 2, 3), the program comprising a set of source code files and a set of natural language files (Misek, section III.A – teaches the various files used in the program, including PHP source files [source], .NET assembly file and PHP .NET extension files [natural language]; see also Misek, section III.B.3-III.C – documentary comments and .NET assemblies; Misek, section III.C.2 – XML documentation), wherein capturing the dynamic state of the program during runtime comprises tracking how variables of the program are instantiated or maintained (Misek, section II – teaches determining at runtime variable declarations [instantiated] and data types/values [maintained]; Misek, section III.A – teaches as part of the runtime analysis, new declaration nodes are added (implicit declarations) [instantiated] or some node information is extended [maintained]; see also Misek, section III.B.2); 
mapping the dynamic state of the program during runtime to an abstract representation of the source code (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language at runtime; Misek section III.A – teaches after constructing the tree [abstract ; 
extracting data correlations associated with the source code of the program (Misek, section II – teaches extracting the data from source files to construct an AST; Misek, section III.A – teaches tree
construction by converting source code files into tree nodes where the tree is created from various source code files which are unified in the resulting AST implementation), the data correlations being based on patterns in the set of source code files and the set of natural language files (Misek, section III.A – teaches tree construction from various source files including PHP source files [source code] and .NET assemblies [natural language]); 
performing a dynamic analysis of the extracted data correlations utilizing a structure of program code elements of the source code (Misek, section III.A – teaches performing a static analysis on the source such that the particular language elements are converting into the tree and a subsequent dynamic analysis which gathers dynamically used symbols that are then inserted into the tree), the dynamic analysis being performed utilizing both the source code and information from an execution of the program (Misek, section III.A – teaches performing a dynamic analysis which gathers dynamically used symbols that are then inserted into the tree which was previously developed from the source code) to determine data correlations between the source code and the information from an execution of the program based on values of the variables of the program at run-time (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language at runtime; Misek section III.A – teaches after constructing the tree [abstract representation] using static declarations, dynamically used symbols are subsequently collected during runtime; Misek, section III.A – teaches performing a dynamic analysis which gathers dynamically used symbols that are then inserted into the tree which was previously developed from the source code; see also Misek, Figures 2, 3; Misek, section III.B.2 [Inserting dynamically obtained ; 
generating a source code knowledge graph (Misek, section III.A – teaches generating a source code tree where particular source code elements are converted into tree nodes; see also Figures 2, 3) based in part on the performing one of the dynamic analysis of the extracted data correlations utilizing a structure of program code elements of the source code (Misek, section II – teaches obtaining variable declarations and data types/values for the dynamic language at runtime; Misek section III.A – teaches after constructing the tree [abstract representation] using static declarations, dynamically used symbols are subsequently collected during runtime; Misek, section III.A – teaches performing a dynamic analysis which gathers dynamically used symbols that are then inserted into the tree which was previously developed from the source code; see also Misek, Figures 2, 3; Misek, section III.B.2); 
generating a natural language knowledge graph (Misek, section III.C – teaches generating a tree from the .NET assemblies [natural language files]) based in part on extracting data correlations associated with the source code of the program (Misek, section III.C - teaches inserting the unstructured symbols of the .NET assembly tree [natural language graph] within its namespace declaration [matching patterns] node in the source AST); 
identifying repeated patterns of relationships from the source code knowledge graph and the natural language knowledge graph (Misek, section III.C - teaches inserting the unstructured symbols of the .NET assembly tree [natural language graph] within its namespace declaration [matching patterns] node in the source AST); and 
generating a combined knowledge graph based on the identified repeated patterns of relationships (Misek, section III.A – teaches tree construction by converting source code files into ...; 
wherein the steps are implemented by at least one processing device comprising a processor operatively coupled to a memory (Misek, section I – teaches dynamic analysis of PHP source code; Misek, section III – teaches static and dynamic tree construction; Misek, section III.B.2 – teaches dynamic information [While Misek does not explicitly recite the hardware used, it would be obvious to a person having ordinary skill in the art that in order to perform a dynamic analysis at runtime to generate a complete AST for the PHP source code, a processor and memory would be necessarily needed]).
While Misek teaches generating a combined knowledge graph based on the identified repeated patterns of relationships, Misek does not explicitly teach wherein the repeated patterns of relationships are weighted for subsequent processing.
Marcus teaches generating a combined knowledge graph based on the identified repeated patterns of relationships (Marcus, section 3 – teaches representing the source code as a relationship graph where nodes are source documents and edges are the weighted relationship between source document using semantic similarity and structural relationships), wherein the repeated patterns of relationships are weighted for subsequent processing (Marcus, section 3 – teaches representing the source code as a relationship graph where nodes are source documents and edges are the weighted relationship between source document using semantic similarity and structural relationships).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Misek with the teachings of Marcus in order to enhance and augment existing clone detection methods based on structural analysis to improve the quality of clone detection in source code files in the field of generating abstract representations of source code through analysis of the source code (Marcus, Abstract – “The intention of our approach is to enhance and augment existing 

Regarding claim 2 (Original), Misek in view of Marcus teaches all of the limitations of the method of claim 1 as noted above. Marcus further teaches wherein the source code is associated with a high-level programming language (Marcus, section 4 – teaches the source code for an older version of Mosaic was used which is written in C programming language).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misek and Marcus in order to expand generating abstract representations of source code to multiple programming languages, including high-level programming languages because applications often have no single coding standard observed over the entire system, different standards routinely used within a given file, little or no external documentation on the design or architecture, and scarce or missing internal documentation (Marcus, section 4).

Regarding claim 3 (Previously Presented), Misek in view of Marcus teaches all of the limitations of the method of claim 1 as noted above. Misek teaches wherein extracting the data correlations associated with the source code comprises generating natural language text from elements of the source code, and parsing the natural language text to extract the data correlations (Misek, section II – teaches parsing as a syntactical analysis performed to determine the structure of the code).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misek and Marcus for the same reasons as disclosed in claim 1 above.

Regarding claim 4 (Original), Misek in view of Marcus teaches all of the limitations of the method of claim 3 as noted above. Misek further teaches wherein generating the natural language text comprises generating an abstract syntax tree (Misek, section II – teaches parsing the source code to generate an AST).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misek and Marcus for the same reasons as disclosed in claim 3 above.

Regarding claim 9 (Previously Presented), Misek in view of Marcus teaches all of the limitations of the method of claim 1 as noted above. Misek further teaches resolving the extracted data correlations between the combined knowledge graph and one or more existing knowledge graphs (Misek, section III.D-III.D.1 – teaches creating extra ASTs for native language symbols to resolve built-in declarations in the generated source code AST).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misek and Marcus for the same reasons as disclosed in claim 1 above.

Regarding claim 11 (Previously Presented), Misek in view of Marcus teaches all of the limitations of the method of claim 1 as noted above. Misek further teaches integrating the extracted data correlations with data correlations extracted from one or more additional sources associated with the source code (Misek, section III.C.2 – teaches extracting data correlations from .NET XML documentation files in order to add text descriptions for the nodes to the tree; see also Misek, sections III.B.3, III.C, III.C.1, III.D, III.D1).


Regarding claim 12 (Original), Misek in view of Marcus teaches all of the limitations of the method of claim 11 as noted above. Misek further teaches wherein the one or more additional sources comprise one or more of a help file, a README file and documentation (Misek, section III.C.2 – teaches extracting data correlations from .NET XML documentation files in order to add text descriptions for the nodes to the tree).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misek and Marcus for the same reasons as disclosed in claim 11 above.

Regarding claim 13 (Currently Amended), it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Misek further teaches the following additional limitations:
a computer program product comprising a non-transitory computer readable storage medium having computer readable program instructions stored thereon which, when executed by at least one processing device, causes the at least one processing device to perform the steps (Misek, section I – teaches dynamic analysis of PHP source code; Misek, section III – teaches static and dynamic tree construction; Misek, section III.B.2 – teaches dynamic information [While Misek does not explicitly recite the hardware used, it would be obvious to a person having ordinary skill in the art that in order to perform a dynamic analysis at runtime to generate a complete AST for the PHP source code, a processor and memory would be necessarily needed]) ...


Regarding claim 14 (Previously Presented), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 3.

Regarding claim 15 (Previously Presented [Noted as Original in the claim set but this appears to be in error]), the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 4.

Regarding claim 18 (Currently Amended), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 9.

Regarding claim 19 (Previously Presented), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 11.

Regarding claim 20 (Currently Amended), it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Misek further teaches the following additional limitations:
at least one processor operatively coupled to a memory (Misek, section I – teaches dynamic analysis of PHP source code; Misek, section III – teaches static and dynamic tree construction; Misek, section III.B.2 – teaches dynamic information [While Misek does not explicitly recite the hardware used, it would be obvious to a person having ordinary skill in the art that in order to perform a dynamic analysis at runtime to generate a complete AST for the PHP source code, a processor and memory would be necessarily needed]) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misek and Marcus for the same reasons as disclosed in claim 1 above.

Regarding claim 23 (Previously Presented), the rejection of claim 20 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 11.

Regarding claim 24 (New), the rejection of claim 20 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 2.

Regarding claim 25 (New), the rejection of claim 20 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 3.

Regarding claim 26 (New), the rejection of claim 25 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 4.

Regarding claim 27 (New), the rejection of claim 20 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 9.

Regarding claim 28 (New), the rejection of claim 23 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 12.

Regarding claim 29 (New), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Misek in view of Marcus for the reasons set forth in the rejection of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARSHALL L WERNER/               Examiner, Art Unit 2125                      

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122